DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 November 2020 was entered 23 December 2020.
Applicant’s reply regarding Application No. 15/575954 filed 19 November 2020, entered 23 December 2020 has been fully considered. Claim(s) 1 has been amended. Claims 1-5 are currently being examined. In response to the amendments, the rejections under 35 USC 112 are withdrawn. In response to the amendments, the rejections under 35 USC 103 are modified. In response to the amendments, new rejections are made.

Claim Rejections - 35 USC § 112
Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “wherein the blackening layer is an alloy layer including two or more metals” and “the blackening layer includes one or more elements selected from carbon, oxygen, hydrogen, and nitrogen”. The scope of the claim(s) is confusing, because it is not clear whether the layer is intended to be claimed as a metallic alloy layer, e.g. plated layer, with trace organic compound(s), or instead be a mixed compound, e.g. carbide, oxide, nitride, etc. For purposes of examination, the claim has been interpreted as being met if either case holds.
Claims 2-5 are dependent on claim 1 and thus also indefinite.

Claim Rejections - 35 USC § 103
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 20060115636, already made of record) as evidenced Omura et al. (US 20180305833, already made of record), further in view of JP2004035918 (already made of record, hereinafter JP’918, using a machine translation for non-abstract portions) and Yamashita et al. (US 20090002620) and optionally further in view of Hiranaka (US 20050174722).
Regarding claim 1, Yoshida discloses a transparent substrate with a metal plating film thereon (Yoshida Para 9) wherein the plating film may preferably be a conductive copper plating (Yoshida Paras 34-35) resulting in a thickness of 0.5 to 15 microns and a sheet resistance of 10 ohm/u or less such as 7 to 0.001 ohm/u (Yoshida Paras 31, 32, 36). Yoshida discloses the copper plating layer may be formed by an electrolytic and/or electroless plating technique which may include solutions (wet method) of 
Yoshida discloses the entire plating film may be one or more layers of copper (Yoshida Paras 32, 34, 35). As evidenced by Omura, it is well known copper plating films have a crystal structure both immediately after plating and after normal processing (Omura Para 3), i.e. the entire copper plating film will be formed of copper crystals. Yoshida discloses forming metal thin films including of copper by dry plating methods such as sputtering, ion plating, or vacuum deposition are known in addition to wet methods (Yoshida Para 4) and that such methods may be used to form a physical development nuclei layer of heavy metal (heavy metals would include copper) on the substrate of Yoshida (Yoshida Para 13) (thin film copper layer) prior to the plating layer (Yoshida Paras 21, 33).
Yoshida does not disclose specific plating additives such as the presently claimed polymer.
JP’918 discloses a copper plating solution preferably comprises a copolymer of diallyl dialkyl ammonium salt and sulfur dioxide (JP’918 Abstract, Claim 1), more specifically a copolymer of diallyl dimethyl ammonium chloride and sulfur dioxide (JP’918 Para 14). The method of JP’918 involves a single solution (i.e. plating tank) (JP’918 Paras 14-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the copper plating method of JP’918, including use of a plating solution comprising a copolymer of diallyl dimethyl ammonium chloride and sulfur dioxide, to form the copper plating layer of Yoshida, in order to gain the benefits of reduced surface roughness and easy liquid management as taught by JP’918 (JP’918 Abstract, Para 20).
Yoshida in view of JP’918 does not disclose a specific blackening layer composition.
Yamashita discloses a thin metal layer such as a copper or copper alloy layer subjected to a blackening method to form a blackened/blackening film on the copper layer conferring light absorption, wherein the blackening film may comprise copper-cobalt alloy, copper oxide or the like (Yamashita Paras 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form the coated blackening layer of Yamashita on the copper plating layer of Yoshida in view of JP’918, in order to gain the benefit of desired light absorption, contrast improvement, black color and blackening layer durability as taught by Yamashita (Yamashita Paras 209-211, 213-216).
Given that Yoshida in view of JP ‘918 and Yamashita disclose product as claimed made from the same process as claimed including the same plating solution, it is clear that the copper plating layer would necessarily include copper crystals grown across the entire copper plating layer.
Alternatively, Hiranaka discloses that a copper thin film formed by a plasma vapor deposition onto a plastic substrate (Hiranaka Paras 98-100) acts as an effective crystal nucleating layer for a copper plating layer (Hiranaka Paras 113, 121).
If it was determined that Yoshida in view of JP’918 and Yamashita did not specifically disclose a copper thin film, It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form the copper thin film of Hiranaka formed by plasma vapor deposition (a dry method) as the nucleating/adhesion layer between the base and copper plating layer of Yoshida in view of JP’918 and Yamashita, in order to gain the benefit of excellent adhesion as taught by Hiranaka (Hiranaka Para 100).

Regarding claims 2, 3, 5, Yoshida discloses the copper plating layer or layers may be formed by an electrolytic and/or electroless plating technique which may include solutions (wet method) of sulfates (Yoshida Paras 33-35). Yoshida in view of JP’918 discloses plating using a single solution (i.e. plating tank) (JP’918 Paras 14-17) 
Furthermore, the plating process details are process limitations in a product claim.
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Yoshida in view of JP’918 describes a conductive layer on transparent substrate as described above and thus meets the presently claimed structure.

Regarding claim 4, Yoshida in view of JP’918 discloses a copolymer of diallyl dialkyl ammonium salt and sulfur dioxide (JP’918 Abstract, Claim 1), more specifically a copolymer of diallyl dimethyl ammonium chloride and sulfur dioxide (JP’918 Para 14).


Response to Arguments
Applicant's arguments filed 19 November 2020, entered 23 December 2020 have been fully considered in light of the amendments and new grounds of rejection set forth above, but they are not persuasive.
On pages 4-7 of the response, applicant argues that none of the art of record Yoshida, JP’918, or Hiranaka disclose a blackening layer as claimed. However, primary reference Yoshida explicitly discloses that “it is preferred to subject the surface of the plating layer to a blackening treatment by using an acid or an alkali, or by plating” (Yoshida Para 38). The specific blackening layer is taught by Yamashita as set forth above.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D LOWREY whose telephone number is (571)270-1455.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E. Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL D. LOWREY
Examiner
Art Unit 1787



/D.D.L/Examiner, Art Unit 1787

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787